Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The EPO communication dated 18 February 2022 in the corresponding application 17807723.6 states that claim 4 “does not seem inventive” in view of a combination of Moore (EP 2679805) or Pasquet (EP2458200) with Wobben (US 6,371,730). Such a combination my not be appropriate and also would not arrive at the invention of claim 1 without hindsight.
Specifically, Wobben does not teach the “reinforcing ring includes a cylindrical body portion shaped as an extension of the root end of the blade.” As shown in Wobben Fig 2, the flange 4 extends beyond the blade root portion 8 in the radial direction, having a different diameter. As shown in Fig 1, the blade adapter 31 is conical and has a different diameter than the blade root 2, and so is not formed as an extension of the blade root. Further, Wobben’s structure is for rigidly attaching a blade to a rotor hub: “essentially T-shaped in cross section, which in turn is rigidly joined to the rotor hub 11” (col 4 lines 59-60) or “the flange section 4 of the rotor hub 11” (col 5 lines 8-9). The flange 4 allows attachment to a widened portion of the rotor blade, which is widened by adding additional layers of composite material (col 5 lines 9-18). It is not clear that such a wide flange would be advantageous at the attachment to the rotor hub, which hub may be made of metal, nor at a pitch bearing, where the width (in the radial direction) may complicate the arrangement of the inner and outer rings of the bearing.

    PNG
    media_image1.png
    466
    574
    media_image1.png
    Greyscale

Pasquet does not show any details of connection between the extender 41 and the blade or bearing ring. Thus, it is unclear whether modification with Wobben is appropriate.
Moore teaches away from modification with Wobben. Moore teaches that it is advantageous to only require access to either the interior or the exterior in order to tighten fasteners. Regarding Fig 4, “Such configuration allows for rotor maintenance from outside of the insert 100 without need to access the interior 108” ([0030]). Regarding Fig 5, “Such configuration allows for rotor maintenance from inside of the insert 100 without need to access the exterior of the insert” ([0030]). Because modern wind turbines typically have a tower height of 70 meters or more, access to the outside of the blade is dangerous and time-consuming for personnel. Interior access to tighten 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745